In the Interest of A. M., a Child                  From the 108th District Court
                                                     Of Potter County
No. 07-12-00482-CV                                 March 25, 2013
                                                   Opinion by Justice Hancock


                                     JUDGMENT

       Pursuant to the opinion of the Court, it is ordered, adjudged and decreed that the

judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo